Exhibit FORM OF PROXY SOLICITED BY NEW GOLD INC. FOR USE AT A MEETING OF NOTEHOLDERS TO BE HELD ON FRIDAY, MAY 9, 2008. This proxy is solicited on behalf of New Gold Inc. (the “Company”). The undersigned noteholder(s) of the Company hereby appoint(s) Clifford J. Davis, the President and Chief Executive Officer of the Company, or in lieu of the foregoing, John Pitcher, the Secretary of the Company, or in lieu of either of the foregoing, , as my proxyholder with full power of substitution to attend and vote on behalf of the undersigned in accordance with the following direction given (and if no direction or both directions have been given to vote FOR the matter) and all other matters that may properly come before the meeting of noteholders of the Company (the “Meeting”) to be held in the Fraser & Beatty Room at the offices of Fraser Milner Casgrain LLP on the 39th floor, 1 First Canadian Place, Toronto, Ontario at 2:00 p.m. (Toronto time) on Friday, May 9, 2008 and at any adjournment thereof. THE BOARD OF DIRECTORS OF THE COMPANY RECOMMEND THAT YOU VOTE FOR
